Title: John Graham to Thomas Jefferson, 11 January 1811
From: Graham, John
To: Jefferson, Thomas


          
            
              Dear Sir
               Dept of State 11th Jany 1811
            
             I had yesterday the Honor to receive your Letter of the 5th Inst. and should have immediately sent you the Paper you ask for, but it was then in the hands of a Gentleman belonging to the Senate. He has returned it this morning in consequence of my having written him a Note to do so, and I am now engaged in taking a Copy of it for the Office that you may not be put to the trouble of having it copied for us at Monticello.—By the next Mail I shall have the pleasure to send you the original which is in your own hand writing.
            
            With Sentiments of the most Respectful Regard & Esteem
            
              I have the Honor to be Sir Your Mo: Obt Sert
              
 John Graham
            
          
          
            I presume you are apprised that a Despatch vessel is going to Europe about the 1st of the next Month. Mr Erving will go in her.
          
        